At the outset, I would like to extend my sincere congratulations to the President and assure him of my Government’s unwavering support during his tenure.
I consider the chosen theme for this year’s General Assembly to be particularly pertinent, given that the combination of poverty, lack of adequate educational opportunities, social and economic exclusion and climate change constitute the most serious problems facing billions of human beings around the world — human beings who are placing their hopes in the international community to undertake efficient and effective measures, human beings who do not wish to be recipients of mere verbal support or wishful thinking that will expire at the end of the session. We should not only address the root causes of these challenges, but also reflect on why we have yet to tackle them.
Indeed, one cannot deny that failing to effectively tackle these challenges has, in turn, further aggravated such growing phenomena as religious fundamentalism, violent extremism, sectarianism, destruction of cultural heritage, civil war and ethnic conflict. What is most alarming, however, is that the combination of those factors has led to the forcible displacement of millions of people and unprecedented waves of refugee and migratory flows.
Leaving aside the strengths and weaknesses, successes and failures of the United Nations, we should not overlook that it is the only international forum where nations can collectively interact, deliberate and pursue common goals, work together to resolve not only their differences but also pressing regional and international challenges that are not country-specific, and call the international order into question. That is why it is our strong conviction that, in order to finally eliminate the threats we are facing in an increasingly interdependent world, there is only one answer: multilateralism, decisive collective action, international cooperation, greater solidarity and stronger partnerships.
For some, alternatives to multilateralism may seem attractive. Certain States might want to serve their short-sighted interests at the expense of universal principles. However, history has repeatedly taught us the catastrophic consequences of not adhering to the principles, rules and synergies we have commonly developed within the framework of the United Nations. It is for this very reason that we lend our unwavering support to the reform priorities of the Secretary-General of the United Nations, Mr. Antonio Guterres, which aim to reinforce the effectiveness of the Organization and further advance multilateralism, peacekeeping and peacebuilding, humanitarian assistance and long-term development and growth. Setting aside diverging aspirations and conflicting interests, we should rise to meet our shared responsibility and collectively strengthen our support and commitment to the United Nations.
I have talked about the challenges we are facing and the humanitarian crises of refugees and migration flows. At the same time, we must also realize that we are at a defining moment with regard to climate change. I was particularly touched by the massive presence of young people at the Climate Action Summit and by their sincere calls of worry and concern about the effects of climate change. I was deeply affected in particular by the words of 16-year-old Greta Thunberg, who stated that the eyes of all future generations are upon us. Indeed, we collectively carry the obligation to provide to the generations to come a better future, a greener planet.
Imagine how climate change will affect our world if we do not decisively act today. Record-high temperatures and protracted heat waves, devastating fires and deforestation, melting ice and sea-level rise, droughts, floods and extreme weather phenomena attest to the dire situation we are facing. Taking into account the particularly alarming projections concerning the impact of climate change on our immediate region, namely, the Eastern Mediterranean and the Middle East, Cyprus has recently undertaken an initiative to coordinate regional climate-change actions. More specifically, this initiative intends to bring together our regions’ leading scientists and policymakers, with a view to developing practical and achievable solutions that will have durable benefits for our citizens.
Cyprus is also at the forefront of other initiatives aimed at establishing conditions of peace and stability in our region, through, inter alia, establishing synergies and enhancing our relations with neighbouring countries. Such advanced cooperation is based on the doctrine of multilateralism and positive agendas without any exclusions. It constitutes a promising step towards institutionalizing partnerships in the Eastern Mediterranean.
Over the past 45 years, we have undertaken the same positive initiatives in order to end the unacceptable status quo in my homeland and achieve lasting peace and stability there. The status quo is the result of the illegal Turkish invasion in 1974, the violation of the sovereignty of the Republic of Cyprus, the consequent military occupation of more than a third of the country and the forcible displacement of 40 per cent of its population. Since 1974, despite the sincere efforts and the constructive engagement of both my predecessors and me in seeking a just and fair settlement, Cyprus has unfortunately remained the last divided country in Europe.
We are currently in the midst of a new effort that is providing a glimmer of hope. I wish to stress in the strongest manner my full dedication and support to the new effort by the Secretary-General to resume the process from the point where it stopped at Crans-Montana. In that context, and following a call from the Secretary-General for an agreed basis for the resumption of negotiations, there is an understanding by the leaders of the two communities that the relevant terms of reference should be comprised of the following elements: first, the Joint Declaration on Cyprus of 11 February 2014, which sets out the basic guidelines and principles for the framework of the sought-after solution, as well as the methodology of the negotiating process; secondly, the convergences achieved that had led to the holding of the Conference on Cyprus at Crans-Montana; and, thirdly, the six-point framework of the Secretary-General on security and guarantees, troops, effective participation, territorial adjustments, property and equitable treatment, as presented on 30 June 2017 at Crans-Montana.
Such an understanding could pave the way for the resumption of talks with the sole aim of reaching a comprehensive settlement on the basis of what has been agreed as a historic compromise by our side, namely, the evolution of the Republic of Cyprus into a bizonal, bicommunal federation with political equality, as set out in the relevant Security Council resolutions and high-level agreements, with a single sovereignty, a single international legal personality and a single citizenship. It would be a settlement that will establish a viable, functional and lasting State, free from foreign dependencies, foreign troops and the rights of intervention by third countries. The settlement should not deviate from the relevant Security Council resolutions and European Union values and principles.
I want to send a clear message: the United Nations and the Secretary-General’s good-offices mission is the only way forward for us.
Regrettably, while the efforts at resuming the negotiating process are under way, recent actions by Turkey not only violate international law but severely undermine the aim of having an environment conducive to meaningful negotiations. While I do not intend to embark on a blame game, I cannot — nor will the dignity of my people allow me to — accept gun-boat diplomacy, blackmail tactics and attempts to force our side to negotiate under duress. Is it possible for the efforts of the Secretary-General to succeed while Turkey continues to violate the sovereign rights of the Republic of Cyprus in its internationally recognized exclusive economic zone and continental shelf? Is it possible when Turkey threatens Cyprus with severe consequences if we move forward again with our energy programme? Is it possible when Turkey threatens neighbouring States and energy companies with which we cooperate and have established conventional obligations? Is it possible for the efforts of the Secretary-General to succeed when recent public statements and acts by Turkish officials signal plans to build settlements in the fenced area of Varosha, the uninhabited part of Famagusta that is under illegal Turkish military occupation?
With regard to Varosha, I wish to stress that its distinct status has been recognized in all reports of the Secretary-General and by the United Nations operations in Cyprus. More specifically, the framework for the resettlement of Varosha by its lawful inhabitants, under the auspices of the United Nations, was set as a priority by both the 1979 high-level agreement between the leaders of the two communities and Security Council resolutions 550 (1984) and 789 (1992). In that regard, we deeply appreciate the recent reaffirmation by the Secretary-General that the position of the United Nations on the matter remains unchanged and is still guided by the Security Council resolutions.
As we speak, we are also confronted by an increasingly aggressive positioning of the Turkish military and an escalation of violations in the buffer zone. All those developments make the role of the United Nations Peacekeeping Force in Cyprus and the fulfilment of its mandate more necessary than ever. And as if it were not enough that we have been confronted by the challenges I mentioned, two days ago, in this Hall, the Turkish President, Mr. Erdogan, embarked on an address in which he made misleading allegations. He referred, inter alia, to an uncompromising position of the Greek Cypriot side, saying that “those who claim to be working towards solving the Cyprus problem with zero security and zero guarantee have had ill-intentions from the outset” (A/74/PV3, p. 21).
I wonder, and would ask, if it is uncompromising and ill-intentioned to aspire to establishing an independent and sovereign State, free from the presence of occupying troops. Is it uncompromising and ill-intentioned to envision terminating the anachronistic Treaty of Guarantee and establish a robust system of security, fully based on the Charter of the United Nations and the relevant European Union treaties? Which of the other 193 States Members of the United Nations is subject to a system of guarantees with a third country? Is it uncompromising and ill-intentioned to aspire to establish a normal State in which all decisions will be made only by Cypriots, free from foreign dependency?
President Erdogan further alleged that the Greek Cypriot side “refuses to share political power and prosperity with the Turkish Cypriots.” (ibid) Are we refusing to share political power and prosperity with the Turkish Cypriots when we have accepted political equality as defined by the Secretary-General and as upheld by the relevant Security Council resolutions, and when the Greek and Turkish Cypriot communities, within the context of the negotiating process, have reached an agreement on the issue of natural resources, in line with the United Nations Convention on the Law of the Sea? We have also conveyed our readiness, still within the framework of meaningful negotiations, to deposit revenues accrued from the exploitation of hydrocarbons to an escrow account for the Turkish Cypriot community, through which we are protecting the Turkish Cypriot community’s rightful share, in accordance with the population ratio of the future constituent States.
President Erdogan also claimed that Turkey has a reasonable approach to the issue of energy resources and that he and his country will ultimately protect the legitimate rights of the Turkish Cypriots until the very end. Is it a reasonable approach to unilaterally and unlawfully conduct hydrocarbon-exploration drilling in another country’s exclusive economic zone through the threat of use of force? And I wonder whose interests Turkey is protecting when its claims to limit the exclusive economic zone of Cyprus by 44 per cent for its own benefit and at the expense of the rights and interests of both Greek and Turkish Cypriots.
As I stated earlier, it was not, and is not, my intention to embark on a confrontation. To the contrary, I fully ascribe to Mr. Erdogan’s emotional concluding remarks, as they encapsulate the essence of what we are trying to achieve in Cyprus — “freedom for all, peace for all, prosperity for all, justice for all and a peaceful and safe future for all.” (ibid. p. 26) This is my further vision — and it is also the vision of the people of Cyprus: to end the unacceptable status quo with the establishment of a State that will ensure a shared prosperous future for coming generations of Greek and Turkish Cypriots, enabling them to live freely together and collaborate in conditions of stability, safety and peaceful coexistence. Only then will we be able to utilize the unfulfilled potential and capacities of our country. I will not deviate from pursuing this vision, and I call for Members’ solidarity in supporting efforts to reach a solution to the Cyprus problem. It is not only in the interests of the people of Cyprus, but also for the benefit and in the interests of Turkey, the region and the international community.
I may have devoted a large part of my address to the Cyprus problem. I did not, however, neglect or overlook the vast importance of global challenges, particularly poverty, climate change and sustainable development. The solution to tackling those challenges rests entirely on the decisiveness of the States Members of the United Nations in finally putting aside short-term interests and expediencies and reaching a joint understanding of the need to fully adhere to the Charter, resolutions and decisions of our common family. Only then will we fulfil our collective aims and targets and bestow a better future upon our children, grandchildren and the generations to come.
